The Court find that the petition does not state a cause of action and the demurrer is therefore sustained upon the authority of and for the reasons set forth in the opinion of this Court in the case of Waldron v. New York Central Ry. Co.,106 Ohio St. 371. And said relator not desiring to plead further, it is ordered and adjudged by the Court that the writ of mandamus prayed for be, and the same is hereby, denied.
Writ denied.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and STEPHENSON, JJ., concur.